Title: Abigail Adams to Esther Duncan Black, 15 April 1798
From: Adams, Abigail
To: Black, Esther Duncan


        
          Philadelphia sunday mor’g April 15 1798
          my dear Madam
        
        The sooner mr Black comes to Philadelphia, the better it will be for the Child; as I was yesterday dressing for dinner the Nurse desired to see me. she came up, but not as usual with the Baby which allarmd me. I instantly inquired how it was, to which she replied very well and burst into Tears. I inquired what had happend? she

replied that mr Black had been the Evening before and taken the child from her. she said she expostulated with him, and begd him not to take it, untill he had informd me; it was of no avail; [“]let it then stay till the morning. No it should go directly. but why? have I not taken good care of it have I not watchd it night & day through the Small Pox, and now it is just recovering its strength, you take it from me, to kill it. she says she was Angry.” no persuasion would prevail. she says, mr Black told her, he was determined to take it away out of spight, for that the doctor had brought in his Bill the day before of 30 dollors for innoculating the Baby, her child, and one in the house belonging to a woman whose child would have been exposed by the others, and which child I had told the doctor I would myself be answerable for, and that he had pay’d the Bill. I was sure it could not be so. I supposed, what was really the case, that the doctor might have Sent his Bill in, for his attendance upon mr Hall during his sickness as dr Cox & he were jointly concernd. I immediatly wrote to the dr I inclose you his answer I then wrote to mr Black, and told him I was sorry he should think it necessary to take the child away as it appeard to me to be very well taken care of, and I hoped he would be so kind as to restore the child to the Nurse again, that if any Bill had been presented him for the innoculation of the Children it was through mistake, as no charge was ever intended to be made to him. I thought I would let him know, that I knew he had given this as a Reason. I added that if any misfortune of sickness or death should happen in concequence of his depriving the child of its nurse just as it was recovering its strength, I thought he could not answer it either to mr Black or to you— with this Billet I sent mrs Brisler and Betsy in the carriage with orders to take the child if they could obtain his consent, and carry it back to the Nurse, and to tell her that I would be answerable to her for its Nursing untill mr Black should come for it. they accordingly went, and were told by his Housekeeper, that he was not at home. however mrs Brisler was not content; she went to the store where she found him, and deliverd my Note, and requested his permission to take the child to the Nurse. he said it was so expensive keeping it at Nurse that he thought to have it weand, and then he had such a Bill to pay for innoculating the children. Mrs Brisler replied it could not be for that, as I had just received it, from under the doctors Hand that no Bill had been offerd him on that account. he said no more on that subject; but went into the House and consented to let it go for a fortnight longer. the woman who ever she is, appeard very

Angry & said she would carry it herself the next day. Mrs Brisler said she had come in the carriage on purpose to take it, and she should be glad to report to me that she had deliverd it to the Nurse the House keeper tried to get an opportunity to speak to mr Black, but mrs Brisler followd him so close that she would not let her. after some delay to find the Bonnet and Cloak, she deliverd the Child to them and they carried the Baby to the Nurse, to the great joy of the dear little orphan who stretchd out its Arms and cryd as bad as the Nurse.
        mr Black told mrs Brisler that he did not know whether he should let it go if his Brother came for it. she replied; that, was a subject which she had nothing to do with, that I certainly could have no interest in the Matter, but what I felt for an orphan child, whose parents Mother I knew, and whose Friends had requested my attention to it— Both Betsy and mrs Brisler think mr Black was governd in this matter by the Housekeeper—as he appeard to be affraid of her resentment.
        I received the Bundle you sent for it, and had sent it to the Nurse. they were exactly the things she told me last sunday that she wanted for it, only that you had been more liberal than her request. this was an other source of Resentment to mr Black, that so much attention should be paid to the child, and So little to him.
        I think the sooner mr Black can sit out the better. if this Letter reaches you by saturday next, it will be a fortnight or 20 days before mr Black can get here from this time. that will bring it into May when the roads will be well setled, and if he should take the child away again, it will not be in my power to do any thing more.
        my kind Regards to mrs Beal, who I am sorry to learn is unwell again. I cannot say when I shall see you but hope it may be in June. when you see mrs Lamb my compliments to her.
        Be assured my dear Friend of the / Regard of
        
          Abigail Adams—
        
      